                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

LASHAWN COLEMAN,                               )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 18-cv-1365-SMY-RJD
                                               )
TRANS UNION, LLC and BANK OF                   )
MISSOURI,                                      )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on the Motion to Vacate the Clerk’s Entry of Default and

For Time to Answer or Otherwise Respond to Plaintiff’s Complaint (Doc. 29) filed by Defendant

Bank of Missouri. Plaintiff did not file a Response.

       FEDERAL RULE OF CIVIL PROCEDURE 55(c) provides that “[f]or good cause shown

the court may set aside an entry of default ...” “In order to vacate an entry of default the moving

party must show: 1) good cause for default, 2) quick action to correct it, and 3) [a] meritorious

defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45

(7th Cir. 1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The Court

finds Defendant has shown good cause to set aside entry of default.

       Accordingly, Defendant Bank of Missouri’s Motion (Doc. 29) is GRANTED, the Clerk’s

entry of Default (Doc. 20) is VACATED, and Defendant Bank of Missouri is GRANTED 14 days

from the date of this Order to answer, or otherwise respond to Plaintiff’s Complaint.

IT IS SO ORDERED.


                                           Page 1 of 2
DATED: March 20, 2019


                                s/ Reona J. Daly
                                Hon. Reona J. Daly
                                United States Magistrate Judge




                        Page 2 of 2
